Citation Nr: 1603001	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  11-27 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to lumbar spine degenerative disc disease with spondylosis.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to lumbar spine degenerative disc disease with spondylosis.

3.  Entitlement to service connection for right lower extremity sciatica, to include as secondary to lumbar spine degenerative disc disease with spondylosis.

4.  Entitlement to service connection for left lower extremity sciatica, to include as secondary to lumbar spine degenerative disc disease with spondylosis.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for disability due to right carpal tunnel and right cubital tunnel release surgery.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 through April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2010 and February 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran has perfected timely appeals of both decisions.

Testimony was received from the Veteran during a September 2015 Travel Board hearing.  A transcript of that testimony is associated with the record.

The issues of the Veteran's entitlement to service connection for a right hip disorder and a left hip disorder, and for right and left lower extremity sciatica, each claimed as being secondary to lumbar spine degenerative disc disease with spondylosis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the September 2015 Travel Board hearing, the Veteran testified on the record that he wished to withdraw his appeal concerning entitlement to compensation under 38 U.S.C.A. § 1151 for disability due to right carpal tunnel and right cubital tunnel release surgery.


CONCLUSION OF LAW

The Veteran's substantive appeal as to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for disability due to right carpal tunnel and right cubital tunnel release surgery is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed substantive appeal.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, withdrawals of an appeal must be in writing.  See 38 C.F.R. § 20.204(b) (2015).

The Veteran's original claim for 38 U.S.C.A. § 1151 compensation for disabilities arising out of surgery for right carpal tunnel and cubital tunnel release was received by VA in December 2009.  That claim was denied by the St. Petersburg RO in an April 2010 rating decision.  Although the Veteran subsequently perfected a timely appeal, he later indicated on the record during his September 2015 Travel Board hearing that he wished to withdraw his appeal as to that issue.

There remains no allegation of error of fact or law for appellate consideration as to the issue of the Veteran's entitlement to 38 U.S.C.A. § 1151 compensation for disabilities arising out of surgery for right carpal tunnel and cubital tunnel release.  As such, the Veteran's appeal as to that issue is dismissed.


ORDER

The Veteran's appeal as to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for disability due to right carpal tunnel and right cubital tunnel release surgery is dismissed.


REMAND

In relation to the Veteran's claims for service connection for right and left hip disorders, both to include as secondary to lumbar spine degenerative disc disease with spondylosis, recently obtained VA treatment records show that x-rays taken in January 2015 show mild arthritis of both hips.  Concurrent VA treatment records show that the Veteran has reported worsening bilateral hip pain.

Although a VA examination of the Veteran's hips was conducted in January 2014, the findings from that examination revealed no objective indication of a diagnosable disorder in either hip.  Still, in view of the more recent findings from the January 2015 x-rays, the claims file should be returned to the same VA examiner who performed the January 2014 examination.  That examiner should be asked to review the claims file, to include the new finding shown in the January 2015 x-rays, and offer an opinion as to whether the recently shown hip degeneration was sustained during service or resulted from an in-service injury or illness, or alternatively, resulted from or was aggravated by the Veteran's service-connected lumbar spine degenerative disc disease with spondylosis.  If the same VA examiner is unavailable, or it is deemed that the opinion sought cannot be rendered without a full examination of the Veteran, then the Veteran should be afforded a new VA examination of his hips.  38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's claims for sciatica of the right and left lower extremities, also to include as secondary to lumbar spine degenerative disc disease with spondylosis, an October 2015 VA Form 21-0960M-14, Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire completed by Dr. T.L.R. of the VA Medical Center (VAMC) in Lake City, Florida reflects diagnoses of radiculopathy and low back pain with sciatica manifested by severe pain, paresthesias, and numbness involving the sciatic nerve.  Although Dr. T.L.R. comments that the Veteran subjectively reports constant pain in his low back and both legs, notably, no specific objective findings relating to any observed loss of motor strength, sensation, reflexes, or other neurological findings are noted.  As such, the completed form does not contain adequate basis to support Dr. T.L.R.'s diagnosis and conclusions.  In view of the same, the Veteran should be afforded a new examination to determine the exact nature of his neurological complaints, and, to determine whether any diagnosed neurological conditions are related to the Veteran's service-connected spine disability.  38 C.F.R. § 3.159(c)(4).

Prior to obtaining the addendum opinion and/or arranging the examinations described above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his claimed hip conditions and bilateral sciatica since March 2015.  VA must then also make efforts to obtain the records for additional treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103  and 5103A, the need for additional evidence regarding his claims for service connection for a right hip disorder and a left hip disorder, and for right and left lower extremity sciatica, each claimed as being secondary to lumbar spine degenerative disc disease with spondylosis.  The letter must inform the Veteran about the information and evidence that are necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain an addendum opinion concerning his claimed hip conditions, and also, to arrange a new VA examination of his claimed sciatica.  The Veteran should be advised that it remains his responsibility to report for scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claims.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his claimed hip conditions and sciatica since March 2015.
 
2.  Make efforts to obtain the records for any treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the foregoing development has been performed to the extent possible, the claims file should be forwarded to the same VA examiner who performed the January 2014 VA examination.  The examiner should again review the entire claims file, to include evidence obtained since the January 2014 examination, and provide opinions as to the following questions:

	(a) is it at least as likely as not (a 50 percent 	probability or greater) that the bilateral hip 	degeneration shown in the Veteran's January 2015 x-	rays was sustained during his active duty service, or, 	resulted from an injury or illness sustained during his 	active duty service?

	(b) is it at least as likely as not (a 50 percent 	probability or greater) that the bilateral hip 	degeneration shown in the Veteran's January 2015 x-	rays was caused or aggravated by the Veteran's lumbar 	spine degenerative disc disease with spondylosis, to 	include via altered gait or other altered body 	mechanics resulting from his back disability?

For each of the requested opinions, the examiner should provide a complete rationale that includes citation to any relevant facts, evidence, or medical principles, and an explanation as to how such facts, evidence, and principles supports the opinion being rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, she should expressly indicate this and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

If the same VA examiner who performed the January 2014 VA examination is unavailable, then the claims file should be provided to another appropriate examiner for review and opinions as to the foregoing questions.  If deemed necessary by the examiner, the Veteran should be arranged to undergo a new VA examination for the opinions requested above.  All tests and studies deemed necessary by the examiner should be performed. 

A report of the new examination should be prepared and associated with the Veteran's VA claims file.  For each of the requested opinions, the examiner should provide a complete rationale that includes citation to any relevant facts, evidence, or medical principles, and an explanation as to how such facts, evidence, and principles supports the opinion being rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  The Veteran should also be afforded a VA neurological examination, to be performed by an appropriate examiner, to determine whether the Veteran has sciatica, radiculopathy, or other neurological disorder that is related to his active duty service and/or is related to his service-connected lumbar spine degenerative disc disease with spondylosis.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide a diagnosis with respect to the claimed sciatica disorder and any associated neurological manifestations.  The examiner should also provide opinions as to the following medical questions:

	(a) is it at least as likely as not (a 50 percent 	probability or greater) that the diagnosed disorder was 	incurred during his active duty service?

	(b) is it at least as likely as not (a 50 percent 	probability or greater) that the diagnosed disorder was 	caused or aggravated by service-connected 	degenerative disc disease and spondylosis?

For each of the requested opinions, the examiner should provide a complete rationale that includes citation to any relevant facts, evidence, or medical principles, and an explanation as to how such facts, evidence, and principles supports the opinion being rendered.  Such rationale should also include a discussion as to what significance the examiner attaches to the Veteran's complaints of radiating pain during in-service treatment and during his May 1982 VA examination, and also, what significance the examiner attaches to the negative findings from the previous January 2014 VA examination and from the previous March 2014 nerve conduction study.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

A report of the new examination should be prepared and associated with the Veteran's VA claims file.

 
5.  After completion of the above development, the issues of the Veteran's entitlement to service connection for a right hip disorder and a left hip disorder, and for right and left lower extremity sciatica, each claimed as being secondary to lumbar spine degenerative disc disease with spondylosis, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


